Case 0:20-cv-60683-WPD Document 182 Entered on FLSD Docket 06/08/2020 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 0:20-60683-WPD-CIV-DIMITROULEAS/SNOW
JANE DOE,

Plaintiff,

Vv.
RICKEY PATEL, LLC, d/b/a VACATION
INN, SKY MOTEL, INC., LQ FL ROPEORTIES
LLC m/k/a CPLG FL PROPERTIES LLC d/b/a
LA QUINTA INN located at 7901 S.W. 6" St,
Plantation, FL, LQ FL PROPERTIES LLC n/k/a
CPLG FL PROPERTIES LLC d/b/a LA
QUINTA INN FORT LAUDERDALE
TAMARAC EAST #4006, MW
PLANTATION, LP d/b/a SAWGRASS INN &
CONFERENCE CENTER,

Defendants.
/

DEFENDANTS’, SKY MOTEL, INC. AND RICKEY PATEL, LLC D/B/A VACATION
INN, REPLY IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S THIRD
AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

Defendants, SKY MOTEL, INC. (“Sky Motel”) and RICKEY PATEL, LLC D/B/A
VACATION INN, (“Vacation Inn”), by and through their undersigned counsel, hereby Replies to
Plaintiff's Omnibus Response to Motions to Dismiss filed by Sky Motel and Vacation Inn, [DE
179], and states as follows:

I. Introduction

In the instant case, Plaintiff alleges she is a survivor of sex trafficking within the meaning

of 18 U.S.C. § 1591 and that she is entitled to recovery from the defendants under 18 U.S.C. §

1595 for the criminal actions allegedly perpetrated by Plaintiff's traffickers. Plaintiff's conclusory

allegations that Sky Motel and Vacation Inn knew or should have known that she was being
Case 0:20-cv-60683-WPD Document 182 Entered on FLSD Docket 06/08/2020 Page 2 of 9
CASE NO: 0:20-cv-60683

trafficked at the hotel and that it benefitted financially from Plaintiff's alleged trafficking are not
sufficient facts to support her claims under a theory of negligence or a violation of the Trafficking
Victims Protection Reauthorization Act (“TVPRA”). As a matter of law, these deficiencies are
fatal to Plaintiff's claims and the Third Amended Complaint should be dismissed.

Il. Plaintiff's Claim of Negligence Fails to Establish Any Duty or Subsequent Breach
of Duty

As a hotel guest, Sky Motel and Vacation Inn owed Plaintiff a duty of reasonable care for
her safety. Phillips Petroleum Co. of Bartlesville, Okl. v. Dorn, 292 So. 2d 429, 431 (Fla. 4th DCA
1974). A hotel owner or operator is not an insurer of the safety of its patrons. Black v. Heininger,
163 So.2d 3 (Fla. 2d DCA 1964). Nor is the owner or operator liable for the conduct of another on
its premises which causes injury to a business invitee unless the owner or operator has notice of
the danger involved and an opportunity to protect against it. Highlands Insurance Co. v. Gilday,
398 So. 2d 834 (Fla. 4th DCA), rev. denied, 411 So. 2d 382 (Fla.1981).

Here, Plaintiff seeks to impose numerous duties of care on Sky Motel and Vacation Inn
that are not recognized under Florida law, including a duty to prevent alleged sexual exploitation
of a hotel guest on its property [DE 179, p.6]. Plaintiff argues in her Response that Sky Motel and
Vacation Inn are under such a legal duty because the acts of Sky Motel and Vacation Inn created
a foreseeable zone of risk by allegedly creating an environment where Plaintiff’s traffickers could
evade legal detection while exploiting victims [DE 164, §64]. Florida courts have recognized that
a duty may arise because of a foreseeable zone of risk arising from the acts of the defendant. See
McCain y. Florida Power Corp., 593 So. 2d 500 (Fla. 1992). Where a defendant's conduct creates
a foreseeable zone of risk, the law generally will recognize a duty placed upon defendant either to
lessen the risk or see that sufficient precautions are taken to protect others from the harm that the

risk poses. Id.at 503; See Demelus v. King Motor Co. of Fort Lauderdale, 24 So. 3d 759, 761 (Fla.

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 182 Entered on FLSD Docket 06/08/2020 Page 3 of 9
CASE NO: 0:20-cv-60683

4th DCA 2009) (“To impose a duty, it is not enough that a risk merely exists or that a particular
risk is foreseeable; rather, the defendant's conduct must create or control the risk before liability
may be imposed.”). Because Plaintiff fails to demonstrate that Sky Motel and Vacation Inn created
a foreseeable and unreasonable risk of harm to Plaintiff in renting her a room, Plaintiff's negligence
claim fails as a matter of law.

Hil. Plaintiff Does Not State a Plausible Claim Against Sky Motel or Vacation Inn for
an Alleged Violation of the TVPRA, 18. U.S.C. § 1595

A. Plaintiff Fails to Plausibly Allege that Sky Motel or Vacation Inn “Participated” in
Any “Venture”

In her Response, Plaintiff attempts to stretch the TVPRA far beyond its plain language
meaning and clear intent. Plaintiff asserts that a hotel need not actively participate in the sex
trafficking to be held liable under the TVPRA [DE 179, p.8}. Plaintiff relies on M.A., in which the
court found that a complaint under 18 U.S.C. § 1595(a) against hotel owners and operators
withstood a motion to dismiss for failure to state a claim for relief, to support her argument that
Plaintiff's Third Amended Complaint contains facts sufficient to establish that Sky Motel and
Vacation Inn “participated in a venture” under Section 1595(a). 425 F.Supp.3d 959. [DE 179,
p.15]. However, the facts alleged in A. are distinguishable from the facts alleged by Plaintiff. In
M.A,, the plaintiff alleged she was “...routinely escorted by her trafficker in view of the front desk
after her trafficker paid in cash for the reserved room...” [ECF No. 1 at 954] and “...after being
beaten or choked at the Defendants’ hotel properties, the hotel staff ignored her...” [ECF No. 1 at
955]. Id. at 961. Unlike in 7.A., Plaintiff does not allege that her traffickers had ever been to the
property, much less that Sky Motel or Vacation Inn interacted with Plaintiff’s trafficker or knew
of Plaintiff's trafficking. In fact, Plaintiff claims to have rented the rooms herself, as opposed to

her traffickers [DE 164, 99].

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O, BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 182 Entered on FLSD Docket 06/08/2020 Page 4 of 9
CASE NO: 0:20-cv-60683

Even assuming that Plaintiff had alleged the existence of a “venture” that committed sex
trafficking crimes in violation of Section 1591 (as required to trigger liability under Section 1595),
Plaintiff has not alleged that Sky Motel and Vacation Inn “partipat[ed]” in that venture. In the sex-
trafficking context, Section 1595 only gives rise to liability against a defendant who
“participat[ed]” in a “venture” that committed sex-trafficking crimes. 18 U.S.C. § 1595. The
fundamental problem with Plaintiff's position is that it completely disregards the plain language of
the TVPRA, which clearly requires some actual “participation” in a sex trafficking venture. See,
e.g., United States v. Am. Trucking Ass'ns, 310 U.S. 534, 543 (1940) (“There is, of course, no more
persuasive evidence of the purpose of a statute than the words by which the legislature undertook
to give expression to its wishes.”); Dept. of Housing and Urban Dev. v. Rucker, 535 US. 125, 134-
35 (2002) (“To avoid a law's plain meaning in the absence of ambiguity ‘would trench upon the
legislative powers vested in Congress by Art. I, § 1, of the Constitution.””’). Plaintiff's Third
Amended Complaint is devoid of any assertions that Sky Motel or Vacation Inn “actually
participated” in a sex trafficking venture.

Plaintiff asks this Court to adopt the statutory interpretation of M.A. v. Wyndham Hotels &
Resorts, Inc, 425 F.Supp.3d 959 (S.D. Ohio Oct. 7, 2019) and H.H. v. G6 Hospitality, LLC, No.
2:19-CV-755, 2019 WL 6682152, at *3 (S.D. Ohio Dec. 6, 2019) insofar as they held that the
statutory definition of “participation in a venture” as requiring knowledge should not be applied
to civil suits. This Court should not accept Plaintiff's invitation to follow non-binding precedent in
this regard. The statute specifically defines “participated in a venture” as “knowingly assisting,
supporting, or facilitating a violation...” 18 U.S.C. § 1591(e)(4). To abandon this definition in civil
cases would be contrary to the clear purposes of Congress in adopting the definition. There is

certainly no indication that Congress intended to limit the “knowing” component to criminal cases

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 182 Entered on FLSD Docket 06/08/2020 Page 5 of 9
CASE NO: 0:20-cv-60683

alone. As such, this Court should apply the definition of “participation in a venture” (requiring
knowledge) as adopted by Congress for the express purpose of governing civil litigation to the
claims set before it. See e.g., Geiss v. Weinstein Co. Holdings LLC, 383 F. Supp. 3d 156, 168-69
(S.D.N.Y. 2019); U.S. v. Afyare, 632 F. App'x 272, 286 (6th Cir. 2016) (adopting the definition of
“participation in a venture” as requiring knowledge and providing no express language limiting
such definition to a criminal context alone).

Here, Plaintiff has not plausibly alleged that Sky Motel or Vacation Inn “participat[ed]”
in a venture with Plaintiff's trafficker. Compare Ricchio v. McLean, 853, F.3d 553, 555-56 (1st
Cir. 2017) (finding that plaintiffhad laid out a plausible set of facts indicating that the hotel owners
and operators knowingly participated, to some extent, in a sex trafficking venture because, as
alleged, the owner not only witnessed the trafficker’s coercive and abusive behavior to a physically
deteriorating plaintiff, but also exchanged “high-fives” with the trafficker in the hotel parking lot
and spoke about “getting this thing going again.”). Because Plaintiff has not alleged any specific
action or undertaking by Sky Motel or Vacation Inn as it relates to the alleged sex trafficking
venture at issue in this case, the Plaintiff's Third Amended Complaint should be dismissed.

B. Plaintiff Fails to Plausibly Allege that Sky Motel or Vacation Inn “Knowingly”
Benefitted Financially from the Alleged Sex Trafficking

In Plaintiff's Third Amended Complaint, Plaintiff conclusory alleges that Sky Motel and
Vacation Inn financially benefited from the venture. [DE 164, §§60,78]. Not only is Plaintiff not
alleging that Sky Motel and Vacation Inn “knowingly” benefitted from participating in the alleged
sex trafficking, Plaintiff also failed to allege facts regarding how Sky Motel and Vacation Inn
“knowingly benefitted” financially or otherwise from the alleged sex trafficking venture in this
case. See 18 U.S.C. § 1595 (“An individual who is a victim of a violation of this chapter may bring
a civil action against the perpetrator (or whoever knowingly benefits, financially or by receiving

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 182 Entered on FLSD Docket 06/08/2020 Page 6 of 9
CASE NO: 0:20-cv-60683

anything of value from participation in a venture which that person knew or should have known
has engaged in an act in violation of this chapter) ....”).

Here, Plaintiff relies on the holding in H.H. wherein the Southern District of Ohio opined
that “the rental of a room [alone] constitutes a financial benefit from a relationship with the
trafficker sufficient to meet this element of the §1595(a) standard.” 2:19-CV-755, 2019 WL
6682152, at *3 (S.D. Ohio Dec. 6, 2019). The court’s opinion improperly removes the knowledge
requirement from the “knowingly benefit financially” element of the statute. Under that erroneous
interpretation of the TVPRA, a plaintiff need only receive money to constitute a “knowing
benefit.” Congress included the word “knowing” before “benefit”; therefore, it has to mean
something because the TVPRA cannot be interpreted to render the word “knowing” void. See TRW
Inc, v. Andrews, 534 U.S. 19, 31 (2001) (stating that a court should construe a statute so that “no
clause, sentence, or word” is rendered “superfluous, void, or insignificant.”) (internal quotation
marks omitted). Indeed, to follow such an incorrect interpretation of the statute would effectively
provide for strict liability for any lawful business that is alleged to have provided goods or services
that may have been used by a sex trafficker.

Plaintiff also compares the facts alleged in the Third Amended Complaint to those alleged
in the A.B. complaint, wherein the plaintiff alleged that her traffickers personally rented rooms for
her for weeks at a time and checked plaintiff into the rooms. A.B. v. Marriott Int'l, Inc., CV 19-
3770, 2020 WL 1939678, at *1 (E.D. Pa. Apr. 22, 2020). A.B. is distinguishable from the subject
litigation in that the Plaintiff does not, and cannot, allege that Sky Motel or Vacation Inn or any of
Sky Motel’s or Vacation Inn’s employees, had any knowledge of or interaction with Plaintiff or
her alleged trafficker or knew that she was being trafficked, much less how Sky Motel and

Vacation Inn knew that any funds it received were in any way connected to the circumstances

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 182 Entered on FLSD Docket 06/08/2020 Page 7 of 9
CASE NO: 0:20-cv-60683

alleged. Since Plaintiff does not allege specific facts tying the alleged sex trafficking venture to
the “knowing” receipt of a benefit by Sky Motel or Vacation Inn, her TVPRA claim should be
dismissed.

C. Plaintiff Fails to Plausibly Allege that Sky Motel or Vacation Inn Either “Knew or
Should Have Known” of an Act in Violation of the TVPRA

Finally, none of Plaintiff's allegations contend that Sky Motel or Vacation Inn knew either
that Plaintiff was a minor or that she was subject to force. Plaintiff only alleges that her traffickers
“...controlled her through physical and psychological manipulations, and by punishing her with
physical violence...” [DE 164, 413]. However, without providing any detail as to how Sky Motel
and Vacation Inn might know such information, Plaintiff concludes Sky Motel and Vacation Inn
“knew or should have known that Plaintiff was being sexually exploited in violation of the
TVPRA” [DE 164, 957,75]. Plaintiff ignores the language of Section 1595(a), which requires
factual allegations plausibly suggesting that a defendant knew or should have known that the
plaintiff was being forced or coerced to commit commercial sex acts against the plaintiff's will
(except where the Plaintiff is a minor). See 18 U.S.C. §§ 1591(a), 1595(a).

To support her argument that Sky Motel and Vacation Inn knew or should have known that
Plaintiff was trafficked on its premises, Plaintiff argues that the factual allegations in the Third
Amended Complaint are similar to those alleged in A.B. and should similarly survive a Motion to
Dismiss. However, Plaintiffs allegations do not rise to the same level as those alleged in A.B.
While A.B. alleges that “staff at each of the three hotels saw signs of her visible injury and were
aware of frequent ‘loud altercations’ as well as ‘constant’ attacks on her by her trafficker loud
enough for staff and hotel patrons to hear” [ECF No. 21 at 991-92, 97-98, 103-104], Plaintiff fails

to allege facts even plausibly suggesting that Sky Motel and Vacation Inn knew or should have

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 182 Entered on FLSD Docket 06/08/2020 Page 8 of 9
CASE NO: 0:20-cv-60683

known that Plaintiff was allegedly being forced or coerced to commit commercial sex acts against

her will. 4.B., 2020 WL 1939678, at *2. Therefore, Plaintiff's TVPRA should be dismissed.
WHEREFORE, Sky Motel and Vacation Inn respectfully request that this Honorable Court

enter an Order dismissing Plaintiff's Third Amended Complaint in its entirety, and for all other

relief this Court deems just and proper.

Date: June 8, 2020
Miami, Florida

CERTIFICATE OF SERVICE

I certify that on June 8, 2020, the foregoing document was electronically filed with the
Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this
day on all counsel of record on the attached Service List in the manner specified, either via
transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
manner for those counsel or parties who are not authorized to receive electronically Notices of

Electronic Filing.

COLE, SCOTT & KISSANE, P.A.

Cole, Scott & Kissane Building

9150 South Dadeland Boulevard, Suite 1400
Miami, Florida 33156

Telephone: (305) 350-5300

Facsimile: (305) 373-2274

Attorneys for Rickey Patel, LLC

and Sky Motel, Inc.

/s/Joseph J. Goldberg
Joseph J. Goldberg (FBN: 091107)
Lindsay A. Adler (FBN: 1010168)

 

SERVICE LIST
C. Richard Newsome , Esq. Bruce Michael Trybus, Esq.
Milette Elise Webber, Esq. Cooney Trybus Kwavnick Peets
Robert Frank Melton, II, Esq. 1600 W Commercial Boulevard , Suite 200
William Carl Ourand, Jr., Esq. Fort Lauderdale, FL 33309

 

 

 

 

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60683-WPD Document 182 Entered on FLSD Docket 06/08/2020 Page 9 of 9
CASE NO: 0:20-cv-60683

 

Newsome Law Firm Telephone: (954) 568-6669

201 South Orange Avenue Fax: (954) 568-0085

Suite 1500 Email: btrybus@ctkplaw.com

Orlando, FL 32801 Counsel for MW Plantation, LP, LLC d/b/a
Telephone: (407) 648-5977 Sawgrass Inn & Conference Center

Fax: (407) 648-5282

Email: newsome@newsomelaw.com
Email: ourand@newsomelaw.com
Email: webber@newsomelaw.com
Counsel for Plaintiff

 

J. Trumon Phillips, Esq.

DLA Piper LLP (US)

3111 W. Dr. Martin Luther King Jr. Blvd.
Suite 300

Tampa, FL 33607-6233

Telephone: (813) 222-5993

Fax: (813) 371-1193

Email: trumon.phillips@dlapiper.com

David S. Sager (pro hac vice forthcoming)
DLA PIPER LLP (US)

51 John F. Kennedy Parkway, Suite 120
Short Hills, NJ 07078-2704

Phone: 973-520-2550

Fax: 973-520-2551

Email: david.sager@dlapiper.com

Counsel for La Quinta Worldwide, LLC,

LQ Management L.L.C., CPLG HOL L.L.C.,
CPLG Properties, L.L.C., and CPLG FL
Properties L.L.C.

(formerly known as LO FL Properties L.L.C.)

 

 

 

 

COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE [400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
